Citation Nr: 9914008	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  98-08 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable evaluation for anxiety neurosis.  


REPRESENTATION

Appellant represented by:	Virginia Kitz


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1943 to November 
1945.  

This matter arises from a December 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the veteran's claim for 
entitlement to a compensable evaluation for his service-
connected anxiety neurosis disorder.  The veteran filed a 
timely appeal, and the case has been referred to the Board of 
Veterans' Appeals (Board) for resolution.  

As a preliminary matter, the Board would observe that in his 
Substantive Appeal of June 1998, the veteran appears to have 
raised an issue with respect to entitlement to an increased 
evaluation for his service-connected residuals of trench 
foot.  In addition, it is unclear whether or not the veteran 
is currently seeking entitlement to nonservice-connected 
pension benefits.  The Board further observes that as these 
issues have not been prepared for appellate review, they are 
referred back to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary to for an equitable 
resolution of the issue on appeal has been obtained by the 
RO.  

2.  The veteran is service-connected for anxiety neurosis and 
has been formally diagnosed as having post-traumatic stress 
disorder (PTSD), but the symptoms are not objectively shown 
by themselves to be of such severity to either interfere with 
occupational and social functioning, or to require continuous 
medication.  





CONCLUSION OF LAW

The criteria for assignment of a compensable evaluation for 
the veteran's service-connected psychiatric disorder have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.130, Diagnostic Code 9411 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), and the VA has 
properly assisted him in the development of his claim.  A 
mere allegation that a service-connected disability has 
become more severe is sufficient to establish a well-grounded 
claim for an increased rating.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
628, 632 (1992).  

All relevant facts have been properly developed, and all 
evidence necessary for an equitable resolution of the issue 
on appeal has been obtained.  The evidence includes the 
veteran's service medical records, records of post-service 
medical treatment, reports of VA rating examinations, a diary 
maintained by the veteran during World War II, and personal 
statements by the veteran and his wife.  The Board is not 
aware of any additional relevant evidence which is available 
in connection with this appeal.  Therefore, no further 
assistance to the veteran regarding the development of 
evidence is required.  

The record shows that the veteran served in combat in World 
War II, and was awarded the Purple Heart for wounds sustained 
in action.  In January 1949, he was granted service 
connection for an anxiety neurosis disorder, and was assigned 
a noncompensable evaluation, effective from October 1, 1948.  
In July 1988, the veteran initially sought an increase in his 
assigned disability rating, claiming that his anxiety 
reaction was of a greater degree of severity than reflected 
by the assigned noncompensable evaluation.  However, the 
veteran failed to submit any medical evidence in support of 
his claim, and that claim for an increase was denied by an 
administrative decision of December 1988.  

In May 1997, the veteran submitted a new claim for assignment 
of a compensable evaluation for his service-connected anxiety 
neurosis disorder.  In support of this claim, he submitted 
copies of contemporaneous clinical treatment records dating 
from 1994 through 1997.  These records fail to show treatment 
for a psychiatric disorder, but do show that the veteran 
suffered from the deleterious effects of Alzheimer's disease, 
or senile dementia.  The records show that his memory and 
cognitive abilities were declining rapidly.  

The veteran underwent a VA rating examination in August 1997.  
However, by that time, he was unable to respond to queries by 
the examiner with respect to his combat experiences in World 
War II, or with respect to any adverse psychological effects 
he was experiencing at that time.  The veteran's spouse 
reported at that time that the veteran had been nervous since 
he had returned from the war and stated that the veteran had 
always had war-related dreams, thought about the war daily, 
was startled by loud noises, and had had crying and shaking 
spells ever since she had known him.  She also reported that 
the veteran had been verbally violent and irritable at times 
and was security conscious around the home.  However, the 
veteran had no memory of his active service, was unable to 
recall the most basic events, and was found to require 
constant aid and attendance.  He had no short- or long-term 
memory.  He was unable to state the name of his employer for 
the past thirty-eight years.  The examiners concluded with 
diagnoses of senile dementia of the Alzheimer's type, which 
was fairly advanced degree.  In addition, the examining 
psychiatrist noted that the veteran did not exhibit any 
psychotic symptoms, but did appear to be somewhat depressed 
due to his awareness of his physical and growing mental 
limitations.  The examiner did offer a diagnosis of PTSD, 
although the veteran was unable to provide the history 
himself, the examiner felt that the veteran's obvious record 
of having participated in heavy combat during World War II 
and his hospitalization in service for a psychiatric problem 
that was related to combat supported such a diagnosis.  

The veteran also underwent a peripheral nerves examination in 
August 1997, and it was reported that the veteran had had 
problems with his memory for approximately three years.  His 
spouse apparently provided the majority of the history 
reported.  She indicated at that time that at first she had 
noticed that the veteran had had problems with his short-term 
memory, but currently noted problems with his long-term 
memory.  She reportedly thought that his symptoms were 
gradually getting worse.  She indicated that the veteran was 
unable to drive and had difficulty dressing.  He also had no 
memory of whether he had just eaten and no ability to plan or 
to organize things any longer.  He also had no memory of his 
thirty-eight year employment in a paper box factory.  The 
examiner noted that the veteran's past medical history was 
significant for dementia and PTSD.  On examination, the 
examiner noted that the veteran was aware of his memory 
problems, and he was alert and oriented.  Although he knew 
that he was in a building for sick people, he was unable to 
recall the word "hospital."  He did not know what the date, 
year or season were.  His immediate recall and short-term 
memory was 3/3, but he could recall none of the three words 
after five minutes.  His long-term memory was described as 
severely affected.  He knew his wife, but could not remember 
the year in which they married or the town he had lived in 
for fifty-one years.  Language function was intact to 
repetition, but naming testing involved great difficulties.  
He also demonstrated construction apraxia.  The diagnoses 
included, in pertinent part, senile dementia of the 
Alzheimer's type, fairly advanced.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  In 
addition, where entitlement to service connection has already 
been established, and an increase in a disability evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran filed his claim for an increased (compensable) 
evaluation for his service connected anxiety neurosis 
disorder in May 1997.  By regulatory amendment, which became 
effective from November 7, 1996, substantive changes were 
made to the schedular criteria for evaluating psychiatric 
disorders, previously set forth in 38 C.F.R. §§ 4.125-4.132 
(1996).  See 61 Fed. Reg. 52695-52702 (1996).  The revised 
regulations pertaining to the evaluative criteria for the 
veteran's anxiety neurosis disorder and for PTSD are now 
codified at 38 C.F.R. § 4.130, Diagnostic Codes 9400 and 9411 
(1998).  The evaluative criteria is the same for both 
disorders.  As the veteran filed his claim after the revised 
regulations came into effect, the former regulations are not 
for consideration at this time.  

Under the revised criteria, a noncompensable evaluation is 
contemplated in cases in which a mental condition has been 
formally diagnosed, but the symptoms are not severe enough 
either to interfere with occupational and social functioning 
or to require continuous medication.  Assignment of a 10 
percent evaluation is warranted upon a showing of 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and the ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms which are controlled by continuous 
medication.  Id.  More severe symptomatology could result in 
higher disability evaluations.  

In the present case, the veteran has been shown to be unable 
to respond effectively to the VA medical examiner's queries, 
per the report of the August 1997 examination report, and he 
was primarily diagnosed with an advanced case of senile 
dementia, Alzheimer's type.  Given the severity of his 
Alzheimer's disease, it was impossible to assess the severity 
of the symptomatology associated with the veteran's service-
connected psychiatric disorder.  At that point, the veteran 
was unable to recall events from World War II or what 
problems he had been having with his psychiatric disorder, 
and aside from performing some very basic tasks, was largely 
unable to function.  

The Board recognizes that in 1988, the veteran initially 
claimed that his service-connected disability had increased 
in severity, but failed to respond to the VA's request to 
provide any sort of medical records or other basis to support 
his contention.  The Board further recognizes that the 
veteran served in combat in World War II, earned the Combat 
Infantryman's Badge and Purple Heart, and that a diagnosis of 
PTSD in connection with his service-connected anxiety 
neurosis disorder is entirely consistent with the evidence of 
record and the veteran's personal history of having been 
wounded, and having been diagnosed with an anxiety disorder 
while still serving in a combat zone.  However, there is no 
medical evidence of record to show the current severity of 
the veteran's service-connected psychiatric disorder.  

The contemporaneous clinical treatment records dating from 
1994 through 1997 only show that the veteran experienced 
increasing memory loss and problems related to his senile 
dementia.  There was no mention of any problems associated 
with his service-connected psychiatric disorder.  By the time 
the veteran filed a claim for an increased evaluation for his 
anxiety neurosis disorder, it was impossible to be properly 
assessed, because his Alzheimer's disease had progressed to 
the point that the veteran could no longer recall or 
communicate the types of problems he was having related to 
his anxiety neurosis/PTSD.  

The Board also recognizes that the veteran's wife submitted 
statements describing the veteran's nervous habits she had 
witnessed since the time of his discharge from service, and 
that he was unable to watch the combat scene from the motion 
picture "Forrest Gump."  However, while the Board does not 
question the accuracy or truthfulness of her statements, such 
lay statements do not constitute medical evidence.  As a 
layperson, lacking in medical training and expertise, the 
veteran's wife is not competent to address an issue requiring 
an expert medical opinion.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  The Board notes further, that while the history 
of symptomatology described by the veteran's spouse as 
related to his service-connected psychiatric disorder is 
credible, there is no medical evidence of record 
demonstrating that the veteran currently has symptoms 
associated with his service-connected disability that warrant 
a compensable evaluation.  Although it is argued on the 
veteran's behalf that a diagnosis of PTSD should be 
sufficient for a compensable evaluation, the Board notes that 
the veteran must also demonstrate current symptoms related to 
that diagnosis in order to warrant an increased evaluation.  
Given that the veteran is unable to respond properly to a 
medical examiner's questions at this time regarding his 
service-connected psychiatric disorder, the record is devoid 
of contemporaneous medical evidence that assesses the 
veteran's current functional impairment as caused by his 
service-connected psychiatric disorder.  

Applying the applicable criteria to the evidence of record, 
the Board must conclude that the veteran is not objectively 
shown to currently manifest symptoms of his service-connected 
psychiatric disorder to a compensable degree.  The evidence 
shows that he worked at the same company for thirty-eight 
years, and that he had been married to the same woman during 
this period.  Little is known about the veteran's other 
activities during this period, but aside from clinical 
treatment records showing a steady decline due to Alzheimer's 
disease, there is no medical evidence to show the current 
degree of severity of his service-connected anxiety neurosis 
disorder or PTSD.  Therefore, his claim for an increased 
(compensable) evaluation must be denied at this time.  

In addition, the potential application of various provisions 
of Title 38 of the Code of Federal Regulations (1998) have 
been considered.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991).  Here, there has been no showing that the 
disability under consideration, an anxiety neurosis 
disorder/PTSD, has caused marked interference with 
employment, has necessitated frequent periods of 
hospitalization, or otherwise renders impracticable the 
regular schedular standards.  As noted, the record shows that 
the veteran had been steadily employed for thirty-eight years 
until his retirement.  He has been declared incompetent for 
VA purposes, and currently requires constant aid and 
attendance.  However, his current condition is shown to be 
due to Alzheimer's dementia, and has not been shown to 
involve his service-connected psychiatric disorder.  
Therefore, in the absence of factors suggestive of an unusual 
disability picture, further development in keeping with the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (1998) 
is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to reasonable doubt in his favor, the 
provisions of 38 U.S.C.A. § 5107 are not applicable.  At the 
present time, the Board finds no basis upon which to grant an 
increased (compensable) evaluation for the veteran's anxiety 
neurosis disorder.  


ORDER

Entitlement to a compensable rating for anxiety neurosis is 
denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

